Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Claims 1-15 are pending and are examined based on the merits herein. 
					Application Priority
This application filed 03/03/2020 is a division of 15993576, filed 05/30/2018, now U.S. 10588890, 15993576 Claims Priority from Provisional Application 62512713, filed 05/30/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.apo.aQv/fdsvs/pka/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 
Claim 1 is to a composition comprising naturally occurring components, (i) R-alpha lipoic acid, (ii) naturally occurring substance containing a dopamine precursor, (iii) combination of isoflavones (are genistein, daidzein, formononetin, biochanin A). The dependent claims 2-3 are to specific isoflavones, claim 4 is to the non-isoflavone of red clover, claim 5, non-dopamine components of Mucuna Pruriens, claim 7-9 with specific amounts of the ingredients, claim 11, natural plant tissue red clover, and claims 12-13 are to specific L-dopamine and at least 85% enriched R-alpha lipoic acid. 
The components of the claim 1 composition are all naturally occurring. For e.g. R-alpha lipoic acid is found in spinach, broccoli, yams, potatoes, tomatoes etc. Dopamine precursor, L-dopa and other non-dopamine constituents are found in Mucuna Pruriens. Isoflavones genistein, daidzein, formononetin, biochanin A naturally occur in soy beans and red clover. 
These compositions of claims 1-8 and 20 read on natural plant material and/or extracts and minerals and therefore qualifies as a statutory eligible subject matter.
Next, the claim is evaluated to determine if it amounts to a judicial exception.
These compositions of the instant claims read on natural plant material and/or extracts and minerals and therefore are not markedly different from their closest naturally occurring counterpart because there is no indication that the plant extracts and/ or material and minerals thereof would have any characteristics that are different from their naturally occurring counterparts. 

It is noted that the ratio of the amount of the compounds or components in the mixture does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).
Next, the claims are evaluated as a whole to determine whether an additional element or combination of elements is present and sufficient to render the claim significantly more than the judicial exception.
At the outset, each are known in the prior art separately or in combination for the treatment of stress disorders and therefore there is nothing of record that would indicate that combining them together would make a markedly different composition. In fact, it is routine and conventional to combine elements useful for the same purpose. In re Kerkoven. 626 F.2d 846, 850 (CCPA 1980)
This judicial exception is not integrated into a practical application because the claims are drawn to a composition rather than method claims. Methods steps are needed to show a practical application.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Therefore, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (US 20110064712) and Paracchini (US 20020016478). 
The instant claims are to:

    PNG
    media_image1.png
    416
    605
    media_image1.png
    Greyscale

Amato et al. teaches dietary supplement composition comprising 25 mg Mucana pruriens extract (25% L-Dopa). The dietary supplement also comprises alpha lipoid acid (100 mg) and other components including genistein (80%, 5 mg) (see claims 7, 12, 13, 14 and 15). Further taught is that ingesting a dietary supplement composition stimulated increases in hormone levels, muscle repair, anti-aging benefits etc. (see claim 18). The reference in Table 1 teaches exemplary dietary supplement composition components and further teaches alpha-lipoic acid, as a salt, sodium lipoate. 
Paracchini teaches a process of extracting isoflavones, e.g. genistein, daidzein, formononetin, biochanin A from plant material including Mucuna Pruriens (see claims 1, 2, 12). 
	From the teachings of Amato a person of ordinary skill in the art would have found it obvious to formulate a composition comprising Mucana pruriens, alpha-lipoic . 
	
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20060257502) in view of Kellermann (US 20070292536) and further in view of Sala (US 20110236358) and Gocan et al. (US 20130034537).
The instant claims as discussed above. 
 Liu teaches a method of relieving stress, improving stress related disorders with a composition containing mitochondrial nutrients, including alpha-lipoic acid (100-1000 mg) (See claims 1-4,abstract). Liu teaches R-lipoic acid in the dosage composition (Table 2). Also taught is that nutrients such as vitamin B6 (pyridoxine) can be added in the composition (Table 1, claim 4), [0226], Example). Further taught is that ‘also the use of different salts of the mitochondrial nutrients with different dissolution rates provides for the desired gradual release of each mitochondrial nutrients’ [0224].
Liu do not teach the other components, e.g. a dopamine precursor derived from Mucuna Pruriens and a combination of isoflavones.
Kellermann teaches a method of treating a patient with high neurotransmitter levels with a composition that comprises ingredients including Mucuna Pruriens, L-dopa and the patient has a disorder selected from traumatic stress disorder (See claims 1, -5, 
The prior art do not teach isoflavones in the combination method. 
Sala teaches composition comprising isoflavone, e.g. diadzein, genistein, daidzin, genistin (See claims 1, 14) and the isoflavone(s) is extracted from a plant, e.g. Trifolium pretense (Red Clover) (see claim 15). The composition is useful in treating disorders such as stress (claim 22). 
Gocan teaches a method of treating severe mental diseases such as post-traumatic stress disorder (PTSD), other diseases such as fibromyalgia with soy formulation; wherein the isoflavone concentration is higher than 300 mg/day, 500-1000 mg/day; the source of isoflavone is natural or synthetic; the source includes red clover; (see claims 1-7).
From the prior art teachings a person of ordinary skill in the art would have found it obvious to combine (i) alpha lipoic acid (ii) Mucuna Pruriens (iii) isoflavones. One of ordinary skill in the art would have been motivated to incorporate the three agents (i-iii) herein in a single combination pharmaceutical composition because combining the agents herein each of which is known to be useful to treat stress disorder individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. One of ordinary skill in the art would have been motivated to use a single formulation comprising all the three components described in the prior art to treat stress disorder and also to derive additive or synergistic therapeutic benefits. It is noted that addition of Mucuna Pruriens in the composition contains the . 

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bland (US 20070087063) and Gocan et al. (US 20130034537) in view of Wilfried (EP 1854486). 
The instant claims as above. 
 Bland teaches a method of treating or preventing a condition or disease involving a bodily process that utilizes S-adenosylmethionine (SAM) in a pathway of the bodily process comprising administering a composition comprising a mixture of an isoflavone, an isoflavone synergist, and a methylation support compound, wherein the condition to be treated include fibromyalgia, the composition further comprises alpha-lipoic acid, flavonoids, vitamin B6 etc. (See claims 1-6). Bland teaches isoflavones include daidzein, genistein, equol, gycetitin, O-MDA, formononetin, and biochanin A [0031, [0221]]; dietary sources of isoflavones include soy, clover [0086]. 
Gocan teaches a method of treating severe mental diseases such as post-traumatic stress disorder (PTSD), other diseases such as fibromyalgia with soy formulation; wherein the isoflavone concentration is higher than 300 mg/day, 500-1000 mg/day; the source of isoflavone is natural or synthetic; the source includes red clover; (see claims 1-7). 
Bland or Gocan do not teach a dopamine precursor derived from Mucuna Pruriens in the instant method. 
Wilfried teachings are to the utilization of neurotransmitter derivatives for treating neuroendocrine health disorders, with stress hormone and/or neurotransmitter imbalance control loop (e.g. fibromyalgia, PTSD) with Mucuna Pruriens, vitamin B6 etc. (See abstract., [0008], claims 1-7). Wilfried teach that Mucuna pruriens is a natural 
 From the prior art teachings a person of ordinary skill in the art would have found it obvious to combine (i) alpha-lipoic acid (ii) a dopamine precursor derived from Mucuna Pruriens and (iii) isoflavones from Bland, Gocan and Wilfried. One of ordinary skill in the art would have been motivated to incorporate the three agents (i-iii) herein in a single combination pharmaceutical composition because combining the agents herein each of which is known to be useful to treat stress disorder individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. One of ordinary skill in the art would have been motivated to use a single formulation comprising all the three components described in the prior art to treat stress disorder. It is noted that addition of Mucuna Pruriens in the composition contains the dopamine precursor(s). As to the limitation of ‘combinations of isoflavones’ it is noted that when soy is used it comprises a combination of isoflavones and further the reference teaches the source as red clover and it comprises isoflavones. Also, Bland teaches that the isoflavones include daidzein, genistein, equol, gycetitin, O-MDA, formononetin, and biochanin A. Thus claims 1-6, 11 would have been obvious over the combined prior art teachings. As to claims 7-10, Wilfried teaches pruriens in an amount of 12.5 mg, 100 mg, 33.4 mg in the composition; Bland teaches the isoflavones include genistein, daidzein, formononetin, biochanin A and further teaches Mucuna Pruriens (100 mg) and Gocan teaches soy (500-1000 mg/day). As to the amount of lipoic acid it is within the skill of an artisan to routinely adjust the amounts of an . 




Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 depends on claim 16 but there is no claim 16. For the sake of compact prosecution the claim is examined based on that the claim depends on claim 13. 
Claim 15 recites a limitation, ‘any of claims 1’. Is it composition of claim 1?
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, recite a limitation of ‘further comprised of isoflavone’. Claim 1 includes all the four isoflavones with R1=H, OH, R2=H, CH3. It is not clear how claims 2-4 would comprise other isoflavone as claimed. As to claim 4, it is not clear how the isoflavone combination can comprise non-isoflavone constituents of red clover. 
It is suggested that claims 2-3 are amended to indicate that isoflavone is selected from wherein R1=H, OH, R2=H, CH3; R1=H and R2 is H; R1 is OH and R2 is H. 
Claim 6 has a limitation with reference to the plant species, in Table 1. Claims must, under modem claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted. See Ex parte Fressola, 27 USPQ 2d 1608 (1993). It is suggested that Applicant incorporate the structure of the compound(s) into the claim to overcome this rejection.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation of “R2 is OH’. 
As per claim 1, R2 is H or CH3. 

    PNG
    media_image2.png
    264
    451
    media_image2.png
    Greyscale

There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967} and Clinical Products, Ltd. v, Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is to the use of the composition of any of claims 1 as a medicament. 
Since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting hew this use is actually practiced.

Note: For examination purposes, the claim is interpreted as a method of use of the composition. It is suggested that claim 15 be rewritten as a method of use claim. 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627